Opinion by
Judge Peters:
The judgment appealed from was rendered on 'the 25th of August, 1871, and is that in which certain matters between C. W. *318Warnock, J. Bradburn, Ro-bt. Shaw and John Holbrook are litigated, involving the right of Warnock to be reimbursed the amount paid by him- to extinguish the lien of Garbell, and how the same shall be paid, or apportioned -out of or on the notes given by said War-nock to Gent for the price of the land purchased of him-, and by Gent assigned to Bradburn, Holbrook and Shore.

R. D. Davis, for appellaM.


Dulin, for appellees.

By the judgment of the court below, Warnock was credited on the note held by Bradburn $143.14, the full amount thereof, he having reduced that note to that sum by payment; and the balance of $164.06, to- make up the whole amount to satisfy the Gartrell lien, was credited on the note held by Holbrook, and further adjudged that Holbrook by the pleadings was not entitled to a judgment against Warnock for the balance of the note he held on Warnock, and that the case was not in a state of preparation to- try as between him and Shore, and as to- those matters and all others not settled, and in litigation, the case was continued on the cross-claims of Holbrook, and that appropriate pleadings should be filed to enable the court to- dispose of the whole cause, and Bradburn has appealed.
Of the four notes executed by appellant first, and unpaid, the one held by appellant first matured, and if at the time Warnock paid the money to remove the lien, Gent, to whom it was given, had then been the holder, there can be no doubt that he would have been entitled to have the credit therefor on the note, or notes, first maturing, and he lost none of his equities by the assignment of said notes to others, consequently the court did not err in adjudging his credits to be placed on the notes held by Bradburn and Holbrook. And as there is no judgment adjusting the rights as between the several assignees of Gent, on that branch of the case, there is nothing for this court to review. But it may not be improper to suggest that, if it is intended by all the holders of the four notes to- have the equities adjusted as between them, it would be proper for the parties to- amend the pleadings to- raise these issues.
But the final judgment between Bradburn and Warnock as to the right of the latter to his credits is affirmed.